Citation Nr: 1523459	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), in Washington, DC.

By way of background, this appeal stems from the Veteran's July 2006 claim for service connection for posttraumatic stress disorder (PTSD).  The VA Regional Office (RO) in Winston-Salem, North Carolina, denied that claim in a July 2007 rating decision.  The Veteran perfected his appeal of that decision, and in November 2009, the Board remanded the appeal for further development.

In the March 2011 rating decision currently on appeal, the AMC granted service connection for anxiety disorder, not otherwise specified, with an evaluation of 30 percent, effective July 25, 2006.  In a July 2011 decision, the Board dismissed the appeal specifically regarding service connection for PTSD because the March 2011 rating decision granted entitlement to service connection for anxiety disorder, which is an acquired psychiatric disorder, and because that grant was based on the Veteran's reported stressors and psychiatric symptomatology.  The Board found no allegations of errors of fact or law for appellate consideration regarding the grant of service connection for an acquired psychiatric disorder and, thus, dismissed the appeal. 

The appeal regarding the issues of entitlement to an initial disability rating higher than 30 percent for anxiety disorder and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's anxiety disorder, the Veteran was last afforded a VA examination in March 2011.  Subsequently, the Veteran submitted private treatment records, dated May 14, 2013, from Louise Glogau, MA, LPA, and those records indicate a worsening of the Veteran's psychiatric symptoms since the March 2011 VA examination.  Given that the most recent examination was conducted over four years ago and that private treatment records suggest more severe symptomatology related to his service-connected psychiatric disorder, the Board finds that the 2011 VA examination is not recent enough to show the current level of severity of the Veteran's service-connected psychiatric disorder.

VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the mere passage of time alone does not render the previous medical examination inadequate, the Veteran's contentions that an increased rating is warranted for his psychiatric disability and the available record on appeal reflect the need for more contemporaneous examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Therefore, the Board finds that the Veteran should be afforded a new VA psychiatric examination on remand.

Regarding the claim for entitlement to a TDIU, the May 2014 private treatment records show that the provider considers the Veteran "to be permanently and totally disabled and unemployable" due to the severity and chronicity of his psychiatric symptoms.  As such, the Board finds the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should describe the severity of any impairment related to the Veteran's service-connected psychiatric disability.  All pertinent symptomatology and findings of the service-connected psychiatric disability are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner should provide the reasoning for the conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include adjudication of a claim for a TDIU.  If entitlement to TDIU is denied, this issue should be returned to the Board only if the Veteran perfects an appeal as to this issue.

4.  If the claim for an increased rating for an anxiety disorder remains denied, then the Veteran should be furnished with a supplemental statement of the case, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




